Title: From John Adams to Alexander Hamilton, 25 April 1791
From: Adams, John
To: Hamilton, Alexander



Dear Sir
Bush Hill April 25h. 1791

I do my self the honour to transmit to you my Accounts which remain unsettled, for the last two years and Eight months of my Administrations abroad in the service of the United States.  I have left a Blank for my Salary.  In my own opinion it is but Justice that it should be filled up with the sum of two thousand five hundred Pounds sterling a year, because this was the contract under which I accepted my Commission for the Peace in 1779 and that for their High Mightinesses in 1781 which last continued in force untill my Return home.  The Resolution of Congress which Stated the Salary of a Minister abroad at 9000 Dollars, could not reasonably be intended to operate upon Ministers and Commissioners which had been given and accepted upon different Conditions.  Such an Interpretation of it would make it amount to a Breach of public faith.  Moreover I have been well informed by Mr Gerry who proposed the alteration that the Reason of this Resolution was a Supposition that in that time of Peace the Expences of living in Europe were reduced.  This Motive was so far from being a just one, as applied to me, that I found the Expences of living in London about a quarter part dearer than I had ever known them in Paris or the Hague. This therefore was rather a Reason for raising my Salary to three thousand Pounds sterling a year, which I actually Spent than for reducing it to nine thousand Dollars.  I have been informed by Mr Barclay that Mr. Franklin charged and has been allowed, two thousand five hundred Pounds sterling a year till his Return, and as I am in the same Predicament with him, it is at least as just that it should be allowed to me. indeed it is more so because I certainly was obliged to spend more than that sum, and he undoubtedly spent less.
I have also requested an allowance for a private Secretary.  As the Business of my Mission to Holland as well as that to England lay upon me, in addition to my share in all the Negotiations with Prussia and the other Powers of Europe as well as the Barbary States, it may readily be conceived that I had a great deal of Business and Still more writing to do, as Copies of all such Correspondences must be preserved, and therefore I hope the Charge for a private Secretary will not be thought unreasonable.
An allowance is asked also for one Ministerial or Diplomatique Entertainment for each year.  This is done for two Reasons 1. because it is the Custom of the whole Corps Diplomatique. 2. because it seems to be a reasonable Custom and 3. because Mr Franklin has charged and been allowed for all Extraordinary Entertainments as I suppose, as he told me he had charged them or should charge them.
An outfit I have asked for, amounting to one years Salary. This will be but a very inadequate Compensation to me, for the extraordinary Expences I was put to by the Variety of services and multiplicity of Commissions, which were heaped upon me. My Case is Singular and distinguished from that of every other Gentleman who has ever been sent abroad in the service of the United States.  In 1779 Congress sent me abroad, with two Commissions one to negotiate a Peace, and another to his Britannick Majesty to make a Tr negotiate a Treaty of Commerce with that Power.  Under these Commissions I went to Paris and resided there which obliged me to take an House or Appartements ready furnished, and establish an Household and f Equipage and sett of servants there.  In 1780 Congress sent me a Commission to borrow Money in Holland to the amount of two thousand millions Dollars.  This obliged me to live in Holland.  in 1781 Congress sent me a Commission to treat with that Republick and a Letter of Credence to the states General.  This obliged me to hire an House and completely furnish it. because there was no such thing to be hired in Holland as Furniture, as might be done and was done by Mr Deane Mr Franklin, Mr Jay and Myself at Paris.  My Commission for the Peace obliged me to make Journeys to Versailles. My Commission for borrowing Money not only augmented my Expences, but gave me more trouble and occasioned more labour and perplexity than all the other services.  The frequent Removals from one Country to another, the continual Change of Servants and Liveries; the Wear and Tear of Baggage and Destruction of furniture; besides the perpetual plunder I was subjected to in my absence from my house in one Country, while attending my duty in another, have wasted and consumed my salary in such a manner that my family must be deprived of that reward for my Time, Trouble Risque and services, which all of Us were intituled to and which some may have been happy enough to secure  honestly to secure.  I say all of Us were intituled to it because that Congress on the 28. Sept. 1786 Resolved that their Ministers should live in such a stile and manner as they might find Suitable and necessary to support the Dignity of their public Character, and that besides their actual Expences a handsome Allowance be made to each of them as a Compensation for their time Trouble Risque and Services.
If the Articles I have submitted are allowed me difficult as it will be to justify myself to my Family, I shall be content. but if not, I must crave an Allowance of one half Per Cent, are and as Commissions on nine millions of Guildres, by me borrowed in holland for the United States.  When Congress allows four Per Cent to the Houses of Willinks and Vanstaphersts and their Undertakers upon all these Loans, which has already amounted to an handsome fortune to each House it would be extreamly hard and unreasonable to oblige me,  who had more trouble with every one of these Loans than those Houses had, nay who had more trouble with the first of them than they have had with the whole, not only to do this whole Business for nothing but live at my own Expence while I did it.  This must be my hard fate if nothing can be allowed me as Commissions nor for extraordinary services.  Larger Considerable sums were Spent by me, at times for secret services and other sums to no small amount were Advanced to Americans in Distress, some of them in Prison and others escaped: but as I have no Vouchers for these and I suppose Congress would not be willing to set a Precedent I make no Charge for them, Although they were Advanced out of my own Money Part of my salary.
Let me ask the favour of you sir to look over these Accounts and then present them to the Auditor.  That they may be Settled in Some Way or other, by the next sessions of Congress.
With great Esteem I have the honour / to be, Sir your most obedient and / most humble sert.

John Adams